Electronically Filed
                                                       Supreme Court
                                                       SCOT-XX-XXXXXXX
                                                       25-AUG-2020
                                                       07:56 AM

                          SCOT-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     STEVE TATAII, Plaintiff,

                                vs.

                 SCOTT T. NAGO, in his capacity
          as Chief Election Officer, State of Hawai#i,
                           Defendant.


                        ORIGINAL PROCEEDING
                    (CIV. NO. 1CCV-XX-XXXXXXX)

                    ORDER DISMISSING COMPLAINT
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Remigio, assigned by reason of vacancy)

          Upon consideration of plaintiff Steve Tataii’s

“Election Complaint,” filed on August 4, 2020, the documents

attached thereto and submitted in support thereof, and the

record, it appears that this court lacks jurisdiction to consider

the complaint.   See HRS § 602-5; see also HRS §§ 11-172 and 12-8.

Accordingly,

          IT IS HEREBY ORDERED that the complaint is dismissed.

          DATED: Honolulu, Hawai#i, August 25, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Catherine H. Remigio